Continuation Sheet (PTO-303)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant's arguments filed on 4/6/2022 have been fully considered but they are not persuasive. 
With respect to claims rejection under 35 U.S.C. 102(a)(1), applicant argues that “- - an insulation layer arranged between the electrically conducting contact layer and electrically conduct supply layer”
In response to applicant's contention, it is respectfully submitted that Lee discloses all the claimed limitation including “an insulation layer arranged between the electrically conducting contact layer and electrically conduct supply layer” below. 
Lee appears to show, see Fig. 9, an insulation layer 41 arranged between the electrically conducting contact layer 25 (15) and electrically conduct supply layer45 (35).  An insulation layer 41 arrange between the electrically conducting contact layer 25(15) and electrically conduct supply layer diagonally.

    PNG
    media_image1.png
    529
    882
    media_image1.png
    Greyscale

Furthermore, “between” has no special meaning in the claims because applicant has not defined that such meaning entails or define and also, Lee discloses an insulation layer 41 arrange between the electrically conducting contact layer 25(15) and electrically conduct supply layer diagonally.
Furthermore, applicant argues that the examiner points to elements 45, 35 as allegedly being electrically conductive supply layer for one limitation of applicant’s claim 1 but then points to other element 27 , 17 of Lee as allegedly being an electrically conductive supply layer for purposed of reading on anther limitation of applicant’s claim 1.  However, applicant does not define materially or layers of an electrically conductive supply layer.  Therefore, element 27 & 17 can be also, considered an electrically conductive supply layer for purposed of reading on applicant’s claim limitations until applicant further limitations that material or numbers of layers.
Therefore, the rejection of claims 1-9 and 11-18 under 35 U.S.C. 102(a)(1) is deemed proper. 
In addition, for the rejection of claim 10, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899